FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                                 October 15, 2014

   District Clerk Dallas County                              Kathleen Walsh
   Gary Fitzsimmons                                          Dallas County Public Defender's Office
   133 N. Riverfront Blvd., LB 12                            133 N. Riverfront Blvd., LB-2
   Dallas, TX 75207-4300                                     Dallas, TX 75207
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

   District Attorney Dallas County                           Michael J. Sandlin
   Craig Watkins                                             Assistant District Attorney
   Appellate Section                                         133 N. Riverfront Blvd., LB 19
   133 N. Riverfront Blvd, LB 19                             Dallas, TX 75207-4399
   Dallas, TX 75207                                          * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *
                                                             5th Court Of Appeals Clerk
   Dallas County Judge, Crim Dist Ct No. 7                   LISA MATZ
   133 N. Riverfront Blvd., LB 11                            600 COMMERCE, 2ND FLOOR
   Dallas, TX 75207-4313                                     Dallas, TX 75202
                                                             * DELIVERED VIA E-MAIL *

   Re: BURT, LEMUEL CARL
   CCA No. PD-1563-13                                                                  COA No. 05-09-00116-CR
   Trial Court Case No. F07-01438-Y

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.CCA.COURTS.STATE.TX.US